Citation Nr: 1242783	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-32 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of right ankle Achilles tendon injury.  

2.  Entitlement to service connection for a vein disability, claimed as a vein with ulcer disability.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that (1) granted service connection for residuals of right ankle Achilles tendon injury and assigned a noncompensable rating for that disability and (2) denied service connection for a vein disability, claimed as a vein with ulcer disability. 

The issue of service connection for a vein disability is addressed in this Decision, whereas the issue of an initial compensable rating for residuals of right ankle Achilles tendon injury is addressed in the Remand that follows the Order section of the Decision.


FINDING OF FACT

A vein disability, claimed as a vein with ulcer disability, was not present until years following the Veteran's discharge from service and is not etiologically related to service.  


CONCLUSION OF LAW

A vein disability, claimed as a vein with ulcer disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that all required notice was sent to the Veteran prior to the April 2010 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  The Veteran's service treatment records (STRs) are of record, as are treatment records from VA medical providers and providers indentified by the Veteran.  The Veteran has not been afforded a VA examination in regard to the etiology of the claimed disease and no VA medical opinion has been obtained in response to the claim, but as explained in detail below he has not presented a prima facie case for service connection and an examination or opinion is accordingly not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam). 

The Veteran has not identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that he has a vein disability that was incurred as a result of his active duty service.  STRs are negative for evidence of this disorder, and an August 1984 in-service report of examination at separation reflects that the Veteran's lower extremities and vascular system (including varicosities) were found to be normal on clinical evaluation.  His feet were abnormal inasmuch as it was noted that he had underwent reconstruction of the right Achilles tendon due to rupture in service, from which he had reportedly recovered.  This injury was recorded in detail in the STRs.  On the August 1984 Report of Medical History, the Veteran denied leg cramps.  Although the post-service medical evidence of record shows that the Veteran currently has stasis dermatitis of lower limb with ulcer, there is no post-service medical evidence of this disorder until many years after the Veteran's discharge from service.  In this regard, the Board notes that the Veteran was initially treated for this disability in October 2003 and diagnosed in January 2004, twenty years after his separation from active duty.  A review of the Veteran's post-service treatment records indicates that his first symptoms occurred no more than a few months prior to October 2003.  In support of this observation, the Board cites to the fact that the Veteran reported in October 2003 that he had a rash of the lower leg for the past 8 to 11 months.  The Court has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). 

There is no competent evidence of any nexus between this disorder and the Veteran's active service.  The Board notes that neither the Veteran's private physician nor any VA provider has opined that a vein condition of the right lower extremity is related to service.  Similarly, the Veteran has also submitted lay statements indicating that the condition is due to service, and specifically stating that the veins do not pump blood up the leg so ulcers develop.  He has not asserted, nor does the record show, that the condition was observed in service.  Although he contends that the present condition "started while I was in service," he offers no details or explanation as to when it was observed or why he reported never having any such problem in service, including in the aforementioned separation examination in which he denied any such problem.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Although he is competent to observe varicose veins, the Board finds the Veteran's assertions dated from June 2009 forward, as to such readily identifiable symptoms, not credible as they are contradictory to previous statements he made (in 1984 in October 2003) in which he denied any vein problems in the legs.  The preponderance of the evidence shows that the Veteran's vein disability began several years after both service and any applicable presumptive period (one year after separation).

In sum, the Veteran has asserted his generalized belief that the disability is somehow related to service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability in a case such as this one.  Routen, 10 Vet. App. at 187.  It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  There is no competent medical opinion in this case associating the Veteran's disability to service.  Accordingly, the claim must be denied. 

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a vein disability, claimed as a vein with ulcer disability is denied.


REMAND

The Board has determined that further development is required before the Board decides the claim for a higher initial evaluation for the service-connected residuals of right ankle Achilles tendon injury. 

Subsequent to his VA examination, the Veteran urged that his residuals of right ankle Achilles tendon injury are more severe and warrant a compensable rating.  He urges that he has functional loss with pain and movement restrictions.  He also contends that he has side effects of treating medication that should be considered.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this case, the Veteran's last VA medical examination was performed in October 2009.  The Board finds that the last examination is too old to serve as a basis for adjudicating the current level of severity of his symptoms.  Accordingly, the Veteran should be afforded new medical examinations before the Board decides the claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded examinations by an examiner with sufficient expertise to determine the severity of the Veteran's service-connected residuals of right ankle Achilles tendon injury. 

The examiner should review the claims folders before preparing their examination reports. 

All indicated tests and diagnostics should be performed, and the results of such tests and diagnostics should be incorporated into the examination report. 

The examiner should record the current symptoms of the service-connected disability in detail, utilizing appropriate examination worksheets and expressing observations in terms conforming to VA's Rating Schedule.  See 38 C.F.R. Part IV. 

The examiner should particularly note the degree to which the service-connected disability being examined causes occupational impairment and impairment in activities of daily living. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should adjudicate the Veteran's claim on a de novo basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to the final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


